COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                ORDER ON MOTION FOR IMMEDIATE TEMPORARY RELIEF

Appellate case name:        Stan Stanart, in his official capacity as the Harris County
                            Elections Administrator v. Texas Civil Rights Project and
                            Texas Organizing Project

Appellate case number:      01-18-01001-CV

Trial court case number:    2018-80292

Trial court:                295th District Court of Harris County

      The Court dismisses as moot appellant’s motion for immediate temporary relief.
See TEX. R. APP. P. 29.3.

       It is so ORDERED.
Judge’s signature: _/s/ Evelyn V. Keyes________________
                   x Acting individually     Acting for the Court
Date: __November 9, 2018___